Citation Nr: 1643018	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and CM


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston. Texas.  

In June 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge, via videoconference.  A transcript of the proceeding is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is unable to obtain and maintain substantially gainful employment due solely to service-connected disabilities.  The Veteran has met the threshold requirement for TDIU throughout the appeal period, having one of his service-connected disabilities rated as at least 60 percent disabling.  See 38 C.F.R. 
§ 4.16(a).  However, the Board determines that the evidence is insufficient to assess whether the Veteran's service-connected disabilities alone render him unable to work.  

The October 2011, September 2013, and April 2014 VA examiners noted ways in which the Veteran's skin, diabetes mellitus, and peripheral neuropathy disabilities would affect him during the work day, and the March 2012 VA psychiatric examiner indicated that the Veteran's service-connected generalized anxiety disorder caused deficiencies in work.  However, there is no finding regarding the Veteran's employability that reflects contemplation of his education, training, and previous work experience.  Moreover, the Veteran was employed part-time until September 2012, and there has been no evaluation of his service-connected acquired psychiatric disorder since that time.  For these reasons, the Board determines that the appeal should be remanded so that the Veteran may be afforded an examination to assess his impact of his service-connected disabilities on his employability.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Schedule the Veteran for a VA examination by a vocational specialist to assess the functional effects of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to discuss the functional effects that the Veteran's service connected disabilities, alone or in combination, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner must not consider the Veteran's age or any non-service connected disabilities.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




